The opinion of the Court was delivered by
Bermudez, C. J.
The original executor presented an account setting forth receipts $369 70 and disbursements $418 51, and mortgage claims of several parties named, aggregating a little upwards of $2500.
In connection with these claims which he placed on a footing of equality, he stated that the proceeds of property on hand, when realized, would be applied to those creditors concurrently.
At his death this account had not been homologated, and A. Adler, one of the creditors claiming a mortgage, had himself appointed dative executor and qualified.
After selling the property undisposed of, he prepared an account to propose a distribution of proceeds, and opposed the account of his predecessor.
By this account he acknowledges the amount on hand, proceeds of the unsold property, some $1900, and states privilege claims for some $200.
Referring to the account filed by his predecessor, lie charges that it *702is deficient in not accounting for $750, the proceeds of the sale of some land received by the executor; he denies the liability of the estate in favor of the parties placed thereon as creditors; claims that the succession of the executor should be made to account for the $369 70 admitted by him to have been collected. He further charges that he himself is a mortgage creditor for $525 27, as transferree of Hirsch and Adler & Co., mentioned in the account, and that he is entitled to be paid in preference to all others.
Some short time after the filing of his account, he opposed that presented by his predecessor, which has not as yet been homologated, urging substantially the same complaints.
His account is opposed by other parties, who contest his pretensions to a first rank.
The district judge rendered judgment holding the dative executor liable for the $750 and $369 70, over and above the amount acknowledged by him, (some $1909), the 'aggregate amount being $2479 70. The court admitted liabilities for $793 05 and decreed that the residue, $1686 65, be distributed pro rata among the parties claiming to be mortgage creditors, on the ground that they had, by themselves or their agents, agreed to be put on the same level.
From this judgment the dative executor appeals.
His complaints are:
1. That he ought not to have been charged with the amounts which had come to the hands of his predecessor and which he has never received; and,
2. That his claim ought to have been recognized with a first ranking mortgage and paid accordingly.
I.
It does not appear from the oppositions filed to the account presented by the dative executor, that any opponent asked that he be held liable for the two amounts in question, and even had there been prayer to that end, it is impossible to conceive how he could have been thus held in the absence of proof that he had received them, or that by his fault and negligence, the amounts which could have been recovered had become dead losses to the creditors.
' Had the pleadings and proof been other, then surely the dative executor could have been held; but certainly, under the showing made, there is error in the finding against him.
The opposition of the dative executor to the account of his deceased predecessor, though a salutary, was an insufficient proceeding to fasten judicially upon the succession of the latter, the liability for the two amounts.
*703The opposition was salutary in this, that it prevented the homologation of an account charged with incorrectness and error; but it was insufficient to warrant, even if well founded, any judgment against the succession of the executor, which liad not been made and was not a party to the proceeding, on a proper issue.
The proper action should have been a direct suit by the dative executor against the administratrix of the executor’s succession for a judgment for the two amounts.
It therefore follows, that, on the face of the proceedings, neither the estate of the executor, nor the dative executor could have beeif held responsible to the creditors of the succession for those two amounts, however true it may be, that there is proof in the record that the executor has actually received in cash and notes the $750, proceeds of the land sold by him.
II.
The next question to be determined is : whether the dative executor is, in his individual capacity, a mortgage creditor for the amount stated, with first rank, so as to be paid by preference over all others.
Pretermitting all inquiry into the validity of the alleged agreement, by which it is claimed that A. Adler, or those whose transferree he is, had consented to forego the rank now claimed, and which would perhaps require unnecessary attention, as it would involve the extent of the power of the party that undertook to act as an agent on the occasion, it is safer to consider whether, if the claim was once entitled to a first rank, it has or not lost that privilege and advantage.
The mortgage was consented on November 30th, 1875, and was recorded on the same day in the proper mortgage book of the proper office. René Gagneux died on the 25th of February, 1876, in a state of thorough insolvency, and the mortgage has never been reinscribed.
In the succession of Flower, 12 Ann. 216, the Court held that, although prescription does not run, but is suspended, against the creditors of an insolvent, the principle is inapplicable to successions, whether solvent or insolvent, and that, consequently, the right of a mortgage creditor is lost by the failure to reinscribe, within ten years, although before the ten years had expired the mortgagor had died.
The court rested its reasoning and conclusions on Art. 3327 of the Code of 1825, which is now Article 3363 of the Revised Code.
This ruling has been followed since. See 27 Ann. 527 (552), 630; 28 Ann. 811, and is adhered to.
For that reason, at least, the judgment of the district court, placing the creditors not privileged on an equal footing, is correct.
It is therefore ordered and decreed that the judgment appealed from, *704as far as it holds the dative executor liable for the two sums of $750 and $369 70, amounting together to eleven hundred and nineteen dollars ($1119), be reversed, and it is now ordered and decreed that said dative executor be declared not to be liable therefor.
It is further ordered and decreed that the right of the dative executor to recover the same from the succession of his predecessor, E. E. Mouton, by a direct action, be recognized and reserved.
It is therefore ordered and decreed that, thus reformed, said judgment be affirmed, the costs of appeal to be paid by the succession.